IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-19-00327-CV

BILLY R. HIGH AND TRACI HIGH-WARD,
                                                                 Appellants
v.

COUNTY OF FREESTONE,
                                                                 Appellee



                              From the 77th District Court
                                Freestone County, Texas
                                Trial Court No. 14-016-A


                            MEMORANDUM OPINION

       Appellants Billy R. High and Traci High-Ward filed their notice of appeal in this

case on September 17, 2019, stating that they are appealing from the trial court’s February

9, 2017 judgment. The notice of appeal, however, is untimely; it must have been filed

within thirty days after the judgment was signed, TEX. R. APP. P. 26.1, and any motion for

extension of time to file the notice of appeal must have been filed within fifteen days after

the deadline for filing the notice of appeal, see id. R. 26.3.
        By letter dated September 24, 2019, the Clerk of this Court notified Appellants that

this appeal was subject to dismissal for want of jurisdiction because it appeared that their

notice of appeal was untimely. The Clerk of this Court notified Appellants that the Court

may dismiss the appeal unless, within ten days from the date of the letter, Appellants

showed grounds for continuing the appeal. Appellants have not done so.

        Because our jurisdiction depends on a timely notice of appeal and because

Appellants’ notice of appeal is untimely, we dismiss this appeal for want of jurisdiction.

See id. R. 42.3(a); Howlett v. Tarrant Cty., 301 S.W.3d 840, 843 (Tex. App.—Fort Worth 2009,

pet. denied) (“A timely-filed notice of appeal confers jurisdiction on this court, and absent

a timely filed notice of appeal, we must dismiss the appeal.” (citing Verburgt v. Dorner,

959 S.W.2d 615, 617 (Tex. 1997)). Appellants’ Request for Appellate Court to Take Judicial

Notice, filed on October 7, 2019, is therefore also dismissed.




                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Dismissed
Opinion delivered and filed October 23, 2019
[CV06]




High v. Cty. of Freestone                                                              Page 2